Citation Nr: 1041458	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  07-16 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for bilateral knee and 
ankle arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1955 to November 1958, 
and from December 1958 to December 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a November 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife provided testimony at a January 2010 
Travel Board hearing before the undersigned at the RO.  A hearing 
transcript is in the file.


FINDINGS OF FACT

1.  The competent and probative evidence preponderates against a 
finding that the Veteran's low back disorder is due to any 
incident or event in military service.

2.  The competent and probative evidence preponderates against a 
finding that the Veteran's knee and ankle arthritis is due to any 
incident or event in military service, nor was arthritis 
manifested during service or within one year after separation 
from service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1101, 1110, 1131, 5103(a), 5103A, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2010).  

2.  Bilateral knee and ankle arthritis was not incurred in or 
aggravated by service, nor may arthritis be presumed to have been 
incurred in service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 
5103(a), 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
and, as discussed herein, the Board has identified none.

In July 2005, VA sent the Veteran a letter informing him of the 
types of evidence needed to substantiate his claim and its duty 
to assist him in substantiating his claim under the VCAA.  The 
letter informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  The 
Veteran was advised that it is his responsibility to provide or 
identify, and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 38 
C.F.R. § 3.159(b)(1).  Although no longer required, the appellant 
was also asked to submit evidence and/or information in his 
possession to the RO.  

The Board acknowledges that the content of the July 2005 letter 
did not fully comply with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as later amended, regarding 
VA's duty to notify and assist.  However, the Board finds that 
any error in notice is non-prejudicial.  Although the Veteran did 
not receive Dingess notice until after initial adjudication of 
the claim (because the initial rating decision occurred prior to 
the Court's ruling in Dingess), it is clear that he was provided 
with the opportunity to participate in the processing of his 
claim so as to render any defect in notice non-prejudicial.  For 
example, the November 2005 rating decision, March 2007 SOC, and 
July 2007 SSOC explained the basis for the RO's action, and the 
SOC and SSOC provided him with additional 60-day periods to 
submit more evidence.  In addition, the Veteran has demonstrated 
through his testimony at his hearing and submission of statements 
and additional evidence that he was aware of the type of evidence 
required to substantiate his claim.  Finally, the benefit being 
sought is not being granted in this case, so the Board will not 
reach the issue of disability rating or effective date discussed 
by the Court in Dingess.

It appears that all obtainable evidence identified by the Veteran 
relative to his claim has been obtained and associated with the 
claims file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  

It is the Board's conclusion that the Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Additionally, the 
Veteran has demonstrated knowledge of, and has acted upon, the 
information and evidence necessary to substantiate the pending 
claim.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007) (Court was convinced that the appellant and representative 
had demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Moreover, the Veteran has not 
identified any evidence which he would have submitted if Dingess 
notice had been provided earlier.

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the Loma 
Linda VA Medical Center (VAMC), and private treatment records.  
The Board finds that a VA examination or medical opinion is not 
necessary to fulfill VA's duty to assist in this case.  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a veteran's claim for benefits, there are four factors for 
consideration:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that an 
event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an applicable 
presumption period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, there is no showing of treatment for back pain or 
knee and ankle arthritis for 28 years following the Veteran's 
separation from active service.  Moreover, there are no medical 
opinions suggesting that his current back, knee, and ankle 
problems are related to active service, and no other medical 
evidence of record suggests a causal relationship between the 
current back pain and arthritis and active service.  Although the 
Veteran is competent to state he has had continuous back, knee, 
and ankle pain since service, he has not been shown to have the 
medical expertise to render an opinion regarding the relationship 
between his current back, knee, and ankle disorders and his 
activities and injuries in active service.  Thus, while the Board 
acknowledges his statements regarding continuity of 
symptomatology, the Board finds that there is no other indication 
of a nexus between the Veteran's current disorders and active 
service.  Accordingly, an examination is not required here, even 
under the low threshold of McLendon.  

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.303(a) (2010). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

In addition, the law provides that, where a veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as arthritis, become manifest to a degree of 10 
percent or more within one year after the date of separation from 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need 
not be diagnosed within the presumption period, it must be shown, 
by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis
 
1.  Back

The Veteran first contends that he has a back disorder which is 
related to active service.  Specifically, he contends that he 
sought treatment for back pain twice during active service.  The 
first incident occurred while at Camp Hanford, Washington, when 
the Veteran was unloading laundry out of a car; as he turned and 
twisted his back, he experienced sharp pain and could not walk.  
He was treated for an acute lumbar strain, given bed rest, and 
told to seek treatment from a chiropractor.   Next, he sought 
treatment from a chiropractor while stationed at Fort Eustis, 
Virginia.  He recovered within a day or two.  The chiropractor 
gave him exercises to perform several times daily, to help 
prevent future problems with his back.  

A review of the Veteran's STRs confirms that, in July 1960, the 
Veteran picked up a basket of laundry from a car and twisted his 
back.  He felt a sharp pain and fell to the ground.  He was 
unable to move for 2 or 3 minutes, but then was able to walk home 
and lie down with help.  From there, he was brought to the 
emergency room.  On examination, there was slight tenderness on 
motion of the spine at L3, L4, and L5.  There was paravertebral 
spasm bilaterally.  He was assessed with an acute lumbar strain 
and spent 4 days in the hospital on bed rest.  

The Veteran's December 1967 separation examination report, 
however, is negative for any documentation of back problems.  
Indeed, the Veteran checked "no" for recurrent back pain on the 
Report of Medical History, and examination of the spine was 
normal at an earlier March 1967 physical examination.

Following separation from service, the first documentation of 
treatment for back problems is a January 1995 treatment note from 
Beaver Medical Group (Beaver).  In this regard, the Board notes 
that evidence of a prolonged period without medical complaint or 
treatment, and the amount of time which has elapsed since 
military service, can be considered as evidence against the 
claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
The note indicated that the Veteran had a history of on-and-off 
low back pain.  However, there was no current diagnosis or 
treatment plan.

Next, in July 1995, the Veteran was assessed with neck and back 
pain, but again, no treatment was prescribed.  In April 1996, it 
was noted that the Veteran had a history of chronic low back 
pain, but that it was currently not a problem.  

In May 2004, it was noted that the Veteran had radicular 
symptoms, relieved with NSAIDs.  There are no additional records 
from Beaver addressing the Veteran's back problems.

In June 2005 at the VAMC, an examination of the Veteran's back 
revealed no lateral curves, and no pain or tenderness to 
palpation.  

In his April 2007 VA Form 9, the Veteran stated that he performs 
the exercises recommended by his chiropractor during active 
service on a daily basis in order to continue to function.  He 
stated he had continuous back pain and could not sit for 30 
minutes without having to pull up or slide from that position due 
to severe pain.  He could not sleep for more than 6 hours without 
having to turn on his stomach and slide from his bed.  

Based on the foregoing, the Board finds that the weight of the 
evidence is against a grant of service connection for a back 
disorder.  Continuity of the disorder has not been established by 
the evidence.  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his back pain and other 
experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Moreover, the Federal Circuit Court has held that in 
certain situations, lay evidence can even be sufficient with 
respect to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007), the Federal Circuit commented that competence to establish 
a diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See also Davidson v. 
Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may 
comment on lay-observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Furthermore, lay evidence concerning continuity of symptoms after 
service, if credible, is ultimately competent, regardless of the 
lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis of 
a disability and the determination of medical etiology, requires 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  

In the present case, the Veteran's back pain is found to be 
capable of lay observation, and thus his statements constitute 
competent evidence.  The Board must now consider the credibility 
of such evidence.  The STRs show treatment for an acute lumbar 
strain in 1960.  However, the Veteran did not report any back 
problems at separation in 1967, and examination of the spine was 
normal at that time.  Following service, there was no 
documentation of complaints or treatment for back pain until 
1995, which was 28 years after his separation from service.  
Although he is clearly sincere in his beliefs, in light of these 
factors, the Veteran's current statements to the effect that he 
has experienced continuous symptomatology since active service, 
while competent, are not deemed to be credible.  Therefore, the 
absence of documented complaints or treatment for nearly three 
decades following his military discharge is more probative than 
his current recollection as to symptoms experienced in the 
distant past.  See Curry v. Brown, 7 Vet. App. 59 (1994).  
Moreover, there are no competent opinions relating the Veteran's 
back disorder to military service.  Accordingly, continuity of 
symptomatology is not established by either the competent 
evidence or the Veteran's own statements.

Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a back disorder, 
the benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53 (1990).

2.  Knees and Ankles

Next, the Veteran contends that he has bilateral knee and ankle 
disorders that began in active service.  Specifically, at the 
January 2010 Board hearing, he testified that his Military 
Occupational Specialty (MOS) during his second period of active 
service was helicopter mechanic.  His DD Form 214 also indicates 
that he received a Parachute Badge, Aircraft Crewman Badge, and 
Air Medal, among others.  In the course of his training, the 
Veteran performed 3 parachute jumps from an airplane, as well as 
dozens of training jumps from 34-foot and 12-foot towers.  He 
contends that the repetitive jumping caused his current knee and 
ankle problems.

The Veteran's STRs show that he received treatment for a 
moderately severe left knee contusion in May 1958, when he was 
changing a tire on a care when the jack slipped and the bumper 
struck his left knee.  He had full range of motion on 
examination, but with pain.  X-rays were negative for fracture.  
He was prescribed bandages, crutches, hot soaks, and pain 
medication.  There is no other documentation of knee or ankle 
problems in service.  Indeed, the Veteran's December 1967 
separation examination report was negative for any complaints of 
knee or ankle pain.  

The Board does acknowledge that the Veteran's description of the 
parachute training he performed during active service is 
consistent with his MOS and the medals he received as a result.  
Therefore, his description of the training jumps is credible.  
However, there is no documentation of complaints of knee or ankle 
pain following any of the training jumps during service.  

Following separation from service, the first documented knee and 
ankle pain is in an April 1995 treatment note from Beaver.  As 
above, the Board notes that evidence of a prolonged period 
without medical complaint or treatment, and the amount of time 
which has elapsed since military service, can be considered as 
evidence against the claim.  Maxson, 230 F.3d at 1333 (Fed. Cir. 
2000).  Examination of the knees and ankles was unremarkable, and 
there was only very minimal crepitus, which the doctor stated 
could represent osteoarthritis.  The doctor recommended Tylenol 
or aspirin as needed.  

In July 2005, the Veteran again sought treatment at Beaver for 
knee pain, after he twisted his knee several months prior.  He 
stated he had not been able to exercise as much since then.  His 
knee sometimes felt better, but the pain fluctuated.  The doctor 
assessed knee pain/degenerative joint disease, and advised the 
Veteran to try glucosamine and chondroitin supplements.  

Based on the foregoing, the Board finds that the weight of the 
evidence is against a grant of service connection for a bilateral 
knee and ankle disorder.  

First, the Board has ruled out presumptive service connection 
under 38 C.F.R. §§ 3.307, 3.309, as there is no evidence that 
knee or ankle arthritis was manifested during active service or 
the applicable one-year presumptive period after separation from 
active service.  Further, there is no radiographic evidence of 
arthritis during service or within the first year following his 
separation therefrom.  

Next, continuity of the disorder has not been established by the 
evidence.  As above, the Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his knee and ankle pain and 
other experienced symptoms.  See, e.g., Layno, 6 Vet. App. 465 
(1994).  Moreover, the Federal Circuit Court has held that in 
certain situations, lay evidence can even be sufficient with 
respect to establishing medical matters such as a diagnosis.  
Specifically, in Jandreau, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See also Davidson, 581 F.3d 
1313 (2009) (noting that a layperson may comment on lay-
observable symptoms).

Similarly, the Court of Appeals for Veterans Claims has held 
that, when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  Barr, 21 Vet. App. 303 (2007).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan, 451 F.3d 1331 (Fed. 
Cir. 2006).  However, the resolution of issues which involve 
medical knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu, 2 Vet. App. at 495 (1992).  

In the present case, the Veteran's knee and ankle pain are found 
to be capable of lay observation, and thus his statements 
constitute competent evidence.  The Board must now consider the 
credibility of such evidence.  The STRs show treatment for a 
severe left knee contusion in 1958.  However, there is no other 
documentation of knee or ankle problems, and the Veteran did not 
report any knee or ankle problems at separation in 1967.  
Following service, there was no documentation of complaints or 
treatment for knee and ankle pain until 1995, 28 years after his 
separation from service.  While he is clearly sincere in his 
beliefs, in light of these factors, the Veteran's current 
statements to the effect that he has experienced continuous 
symptomatology since active service, while competent, are not 
deemed to be credible.  Therefore, the absence of documented 
complaints or treatment for nearly three decades following his 
military discharge is more probative than his current 
recollection as to symptoms experienced in the distant past.  See 
Curry, 7 Vet. App. 59 (1994).  Moreover, there are no competent 
opinions relating the Veteran's knee and ankle disorder to 
military service.  Accordingly, continuity of symptomatology is 
not established by either the competent evidence or the Veteran's 
own statements.

Since the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for a knee and ankle 
disorder, the benefit-of-the-doubt doctrine is inapplicable and 
the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53 (1990).


ORDER

Service connection for a low back disorder is denied.

Service connection for bilateral knee and ankle arthritis is 
denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


